                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


LUCINDA W. DEROSA,

               Plaintiff,

v.
                                                            Case No. 19-2380-DDC-TJJ
AMERICAN MODERN SELECT
INSURANCE COMPANY,

            Defendant.
______________________________________

                               MEMORANDUM AND ORDER

       Before the court is defendant American Modern Select Insurance Company’s (“American

Modern”) “Motion to Conduct Limited Discovery and Request for Stay of Ruling on Subject

Matter Jurisdiction” (Doc. 8). American Modern seeks limited discovery to support its assertion

that the court has subject matter jurisdiction over this case. American Modern also requests a

stay of the deadline to respond to the court’s Order to Show Cause (Doc. 6). The court grants

American Modern’s motion, permitting 30 days for limited discovery and setting September 9,

2019, as the new deadline for the parties to respond to the Order to Show Cause.

       On July 12, 2019, American Modern removed this action to federal court. Doc. 1. On

July 16, 2019, the court issued an Order to Show Cause, giving the parties 14 days to file written

responses explaining why the court should not remand the case to state court for lack of subject

matter jurisdiction. Doc. 6. The Order to Show Cause questioned whether plaintiff Lucinda W.

Derosa’s Complaint makes allegations supporting damages in excess of the $75,000 threshold

required for subject matter jurisdiction under 28 U.S.C. § 1332. Id.
        Ms. Derosa’s cause of action stems from alleged damage to her home and property

during a storm on June 16, 2017. Doc. 1-2 at 5 (Compl. ¶ 6). Pertinent to the amount in

controversy issue, Ms. Derosa (1) alleges $8276.16 in uncovered damage to a roof; (2) asserts

that she suffered an unspecified amount of damage to drywall, a ceiling, a privacy fence, and a

deck; and (3) seeks attorneys’ fees under two Kansas statutes. Doc. 6 at 2; see also Doc. 1-2 at

4, 8 (Compl. ¶¶ 7, 22, 24, 34). American Modern requests limited discovery on Ms. Derosa’s

anticipated costs in repairing the drywall, ceiling, privacy fence, and deck. Doc. 8 at 5–6.

American Modern also asks for limited discovery on Ms. Derosa’s attorneys’ fees. Id.

        Where a court questions whether a removed action satisfies the amount in controversy

requirement under § 1332, “the removing defendant, as proponent of federal jurisdiction, must

establish what the plaintiff stands to recover.” McPhail v. Deere & Co., 529 F.3d 947, 954 (10th

Cir. 2008) (quoting Meridian Sec. Ins. Co. v. Sadowski, 441 F.3d 536, 541 (7th Cir. 2006)). If,

as is the case here, a state court complaint does not identify a specific amount in controversy,

“the defendant must affirmatively establish jurisdiction by proving jurisdictional facts that

ma[k]e it possible that $75,000 [is] in play.” Id. at 955. The standard of proof for this showing

is the familiar “preponderance of the evidence” standard. Id. at 954. And, “once th[e]se

underlying facts are proven, a defendant (like a plaintiff) is entitled to stay in federal court unless

it is ‘legally certain’ that less than $75,000 is at stake.” Id.

        The burden placed on a removing defendant to prove jurisdictional facts creates

something of an anomaly because an out-of-state defendant, a party intended to benefit from

diversity jurisdiction, is not able to shape the allegations establishing federal jurisdiction. Id. at

952–53. Nor does an out-of-state defendant, at the time of removal, possess the evidence which

plaintiff will use to establish her damages. See id. at 953 (observing that discovery is unlikely to



                                                    2
have occurred before a defendant’s 30-day window to remove action elapses). To overcome this

anomaly, a removing defendant, if confronted by a challenge to whether an action meets the

amount in controversy requirement, may “rely on the federal discovery process to produce this

evidence” and “may ask the court to wait to rule on the remand [issue] until limited discovery

has been completed.” Id. at 954; see also Sizova v. Nat’l Inst. of Standards & Tech., 282 F.3d

1320, 1326 (10th Cir. 2002) (“When a defendant moves to dismiss for lack of jurisdiction, either

party should be allowed discovery on the factual issues raised by that motion.” (quoting Budde v.

Ling-Temco Vought, Inc., 511 F.2d 1033, 1035 (10th Cir. 1975))).

       The court concludes it is appropriate to permit limited discovery on the amount of

damage to Ms. Derosa’s drywall, ceiling, privacy fence, and deck. Although the storm damage

underlying Ms. Derosa’s action occurred two years ago, the Complaint states Ms. Derosa was “in

the process of obtaining bids to attempt repairs” when she commenced this action Doc. 1-2 at 7

(Compl. ¶ 24). The Complaint thus does not reveal the monetary value of the damage to the

drywall, ceiling, privacy fence, and deck. And, because federal law required American Modern

to remove the action within 30 days of Ms. Derosa filing her Complaint, see 42 U.S.C.

§ 1446(b), it did not have an opportunity to pursue discovery in state court.

       The court also concludes it is appropriate to permit limited discovery on Ms. Derosa’s

actual and anticipated attorneys’ fees. Ms. Derosa seeks attorneys’ fees under Sections 40-256

and 40-908 of the Kansas Statutes Annotated. Doc. 1-2 at 8. Section 40-256 allows for the

recovery of attorneys’ fees when “judgment is rendered against an insurance company” and the

insurance company “refused without just cause or excuse to pay the full amount of [the] loss.”

Kan. Stat. Ann. § 40-256. And, § 40-908 provides:

       in all actions . . . in which judgment is rendered against any insurance company on
       any policy given to insure any property in this state against loss by . . . lightning or

                                                  3
       hail, the court . . . shall allow the plaintiff a reasonable sum as an attorneys’ fee for
       services in such action . . . and collected as a part of the costs.

Kan. Stat. Ann. § 40-908.

       If a state statute allows plaintiff to recover her attorneys’ fees, then the attorneys’ fees

count toward the amount in controversy requirement of the jurisdictional standard adopted by 42

U.S.C. § 1332. Mo. State Life Ins. Co. v. Jones, 290 U.S. 199, 202 (1933). And, “when a statute

permits recovery of attorney’s fees[,] a reasonable estimate may be used in calculating the

necessary jurisdictional amount in a removal proceeding based upon diversity of citizenship.”

Miera v. Dairyland Ins. Co., 143 F.3d 1337, 1340 (10th Cir. 1998) (citing Mo. State Life Ins.

Co., 290 U.S. at 202). As Kansas law may permit Ms. Derosa to recover her attorneys’ fees, it is

appropriate to permit American Modern discovery on (1) Ms. Derosa’s attorneys’ fees to date;

and (2) information that will allow the parties and the court to estimate Ms. Derosa’s anticipated

attorneys’ fees, including Ms. Derosa’s counsel’s hourly rate. See Helvey v. Am. Nat’l Life Ins.

Co. of Tex., No. 12-1109-MLB, 2012 WL 2149676, at *3 (D. Kan. June 13, 2012) (permitting

limited discovery on attorneys’ fees where amount in controversy was in doubt).

       IT IS THEREFORE ORDERED BY THE COURT THAT American Modern’s

“Motion to Conduct Limited Discovery and Request for Stay of Ruling on Subject Matter

Jurisdiction” (Doc. 8) is granted.

       IT IS FURTHER ORDERED BY THE COURT THAT the parties shall have 30 days

from the date of this Order to conduct limited discovery consistent with this Order.

       IT IS FURTHER ORDERED BY THE COURT THAT the deadline for the parties to

respond to the Order to Show Cause (Doc. 6) is amended, and responses now are due on

September 9, 2019.

       IT IS SO ORDERED.

                                                  4
Dated this 24th day of July, 2019, at Kansas City, Kansas.

                                          s/ Daniel D. Crabtree
                                          Daniel D. Crabtree
                                          United States District Judge




                                      5
